Name: Commission Regulation (EEC) No 362/92 of 14 February 1992 derogating, for the 1992/93 marketing year, from Regulation (EEC) No 1558/91 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables in so far as the time limit for concluding delivery of preliminary contracts
 Type: Regulation
 Subject Matter: foodstuff;  economic policy
 Date Published: nan

 15. 2. 92 Official Journal of the European Communities No L 39/ 15 COMMISSION REGULATION (EEC) No 362/92 of 14 February 1992 derogating, for the 1992/93 marketing year, from Regulation (EEC) No 1558/91 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables in so far as the time limit for concluding delivery of preliminary contracts Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1943/91 (2), and in particular Article 3 (4) thereof, Whereas Article 5 of Commission Regulation (EEC) No 1558/91 (3) provides in respect of tomatoes for a prelimi ­ nary contract between the producer and the processor to be concluded by 16 February at the latest ; whereas, because of particular climatic conditions in principal production areas of the Community, the time limits for concluding preliminary contracts between producers and processors, for the 1992/93 marketing year, as well as the time limits for forwarding them to the national organiza ­ tion concerned, should be postponed by one and a half months ; Whereas, due to the urgency, this Regulation shall enter into force on the day of its publication ; HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 5 ( 1 ) and (2) of Regula ­ tion (EEC) No 1558/91 , for the 1992/93 marketing year, the time limit for concluding preliminary contracts is fixed at 31 March 1992, and that for forwarding copies of the preliminary contracts to the organization concerned at 10 April 1992. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 175, 4. 7. 1991 , p. 1 . (3) OJ No L 144, 8 . 6. 1991 , p. 31 .